         Case 1:19-cr-00131-PAE Document 897 Filed 08/23/21 Page 1 of 2

                                                            305Broadway,7thFloor
TAYLOR&COHENLLP                                         NewYork,NY10007
                                                            Tel(212)257Ͳ1900
                                                            Fax(646)808Ͳ0966
                                                            www.taylorcohenllp.com

                                   August 23, 2021

 By ECF and Email

 The Honorable Paul A. Engelmayer
 United States District Judge
 Thurgood Marshall
    United States Courthouse
 40 Foley Square
 New York, NY 10007

 Re: U.S. v. Dwyane Anthony Conley, 19 CR 131-03 (PAE)

 Dear Judge Engelmayer:

       I represent Dwayne Conley in the above referenced case. I am writing to
 respectfully request an adjournment of Mr. Conley’s sentencing date, which is
 currently scheduled for August 25, 2021 at 10:00 a.m. This is the second request for
 an adjournment of Mr. Conley’s sentencing date.

       We are requesting an adjournment of at least one week to provide defense
 counsel an opportunity to review with Mr. Conley in advance of his sentencing the
 statement of the mother of Victim-3, which was filed on ECF early this morning. If
 the Court grants this request, Mr. Gregory and I would be available for Mr. Conley’s
 sentencing on the afternoon of September 3, 2021 or any time on September 8, 2021.

       As of the time of filing, we have not received a response from the government
 regarding its position on this adjournment request.

 Respectfully,



 Zachary Taylor

 cc:   Rushmi Bhaskaran, Esq.
       Benjamin Woodside Schrier, Esq.
       Daniel Harris Wolf, Esq.
         Assistant United States Attorneys
            Case 1:19-cr-00131-PAE Document 897 Filed 08/23/21 Page 2 of 2


DENIED. The Court declines to adjourn Wednesday’s sentencing hearing for defendant Dwayne Anthony
Conley. The Court regards it as productive for the sentencing hearing at least to commence, because –
independent of the letter recently submitted by the mother of Victim-3 – there appear from the Presentence
Report to be material factual disputes regarding Mr. Conley’s conduct towards Victim-3 which require
resolution, and which have potential to require the scheduling of a Fatico hearing. See, e.g., PSR ¶¶ 15,
31 and PSR page 32 (addendum). Counsel should be prepared to address at the hearing the means by
which those disputes are to be resolved, as well as any disputes regarding the particular factual allegations
made by the mother of Victim-3. The Court will determine at Wednesday’s hearing whether it will be
possible for sentencing to be completed that day, or whether factors such as unresolved factual disputes
require an adjournment. The Clerk of Court is requested to terminate the motion at Dkt. No. 896.


                                                                       8/23/2021
                                       SO ORDERED.

                                                          
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
